Citation Nr: 1032785	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
and left legs.

2.  Entitlement to service connection for peripheral neuropathy 
of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952, 
to include service in Korea.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2009 rating decision in which the RO, inter alia, denied 
service connection for arthritis of the knees and peripheral 
neuropathy, left foot.  In July 2009, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2009, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2009.

The Board notes that in his original claim submitted in 
January 2009, the Veteran claimed service connection for 
arthritis of the right and left legs, and for peripheral 
neuropathy of the left leg.  However, in the May 2009 rating 
decision, the RO characterized the claims as for service 
connection for arthritis of the knees and peripheral neuropathy, 
left foot.  As will be discussed further below, the Board has 
recharacterized the claims as now listed on the title page to 
reflect what the Veteran claimed in his original January 2009 
submission.

In his substantive appeal, the Veteran requested a Board hearing 
before a Veterans Law Judge in Washington, DC.  A March 2010 
letter informed him that his hearing was scheduled for June 2010.  
However, in correspondence received in March 2010, the Veteran 
cancelled his hearing request.

In August 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

The Board notes that the Veteran's original VA claims file has 
been lost, and that the current file is a rebuilt one.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are not of record; the current 
claims file has been rebuilt.  The Board is aware that in such 
cases, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

If, after continued efforts to obtain Federal records, VA 
concludes that it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that fact.  
VA will make a record of any oral notice conveyed to the 
claimant.  The notice must contain the following information:  
(i) the identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; (iii) a 
description of any further action VA will take regarding the 
claim, including, but not limited to, notice that VA will decide 
the claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain; and (iv) a notice 
that the claimant is ultimately responsible for providing the 
evidence.  See 38 C.F.R. § 3.159(e).

It is unclear what efforts, if any, the RO has taken to find 
and/or replace the Veteran's service records.  There is no 
indication in the claims file that the Veteran has been informed 
of the absence of his service records.  On remand, the RO should 
undertake necessary development to attempt to replace the 
Veteran's service records.  If, after continued efforts, the RO 
determines that further efforts to obtain the service records 
would be futile, the RO should make a formal finding documenting 
their efforts to obtain the records.  The Veteran should be 
provided notice of the RO's efforts as well as alternate sources 
of information he could provide to substantiate his claim in 
accordance with 38 C.F.R. § 3.159(e).  After being furnished with 
appropriate notice, the Veteran should be given a reasonable 
amount of time to respond.  As the obtaining of service treatment 
records could potentially affect the outcome of both claims for 
service connection, remand of both claims is necessary.

Pertinent to these claims, the Board also notes that VA will 
provide a medical examination or obtain a medical opinion if the 
record, including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an event, 
injury, or disease that occurred in service, but the record does 
not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining whether 
the evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

The Board observes that in his January 2009 claim, the Veteran 
requested service connection for arthritis of his right and left 
legs.  He claimed that he developed arthritis in his legs as a 
result of being exposed to extreme cold while serving in Korea.  
The Board observes that service connection has been established 
for  residuals of frostbite of the feet; thus, it has been 
conceded that the Veteran had cold injury during active duty.  
The Veteran has furnished VA X-ray reports from December 2008 
which revealed degenerative changes in his left ankle and left 
knee.  The RO afforded a VA examination in March 2009.  However, 
it appears that the examination was limited to the Veteran's 
knees, as opposed to all of the joints in his legs.  

In light of the Veteran's claim for service connection for 
arthritis of both his right and left legs (not just his knees), 
the medical evidence which demonstrates degenerative changes in 
his left ankle, and the Veteran's exposure to cold while on 
active duty, the Veteran should be afforded a VA examination 
which considers all of the joints of both of his legs.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 
83.  

Hence, the RO should undergo VA examination, by an appropriate 
physician experienced in evaluating cold injury and its 
residuals, at a VA medical facility.  The Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claim for service 
connection for arthritis of the right and left legs (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should undertake appropriate 
efforts to attempt to obtain and associate 
with the claims file the Veteran's service 
treatment records.  If the service treatment 
records are unavailable, a formal finding 
should be issued which details the efforts 
that were made to obtain the records.

If the Veteran's service treatment records 
cannot be associated with the claims file, 
the RO should inform the Veteran and his 
representative and invite the Veteran to 
submit any copies of his service treatment 
records he may have in his possession.  The 
Veteran should also be informed of other 
methods of establishing the presence of an 
in-service injury or disease, such as the 
submission of lay statements, or the 
submission of private medical records from 
his time on active duty, consistent with 38 
C.F.R. § 3.159(e). The Veteran should be 
afforded a reasonable time period to respond.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify any 
current peripheral neuropathy, as well as all 
current disability affecting  the joints of 
each leg (not just the knee), to include 
arthritis.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
disability had its onset in or is medically 
related to service, to include cold injury 
therein, as alleged.

In rendering the requested opinion, the 
physician should specifically consider the 
available in- and post-service treatment 
records, as well as the Veteran's 
contentions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for arthritis of the right and 
left legs, as well as for peripheral 
neuropathy of the left leg, in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


